ALLOWABILITY NOTICE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samir Safar on 12/23/2020.

The claims have been amended as follows: 
3. 	(Currently Amended) The fluid driven motor device as claimed in any of the claims 1 or 2, wherein 

5. 	(Currently Amended) The fluid driven motor device as claimed in claim 4, wherein the plurality of ray guns emit .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) is/are “one or more means for entry of the inert gas and one or more means for entry of the first coolant liquid” (claim 1): gas injection valve 23 and liquid injection valve 24.

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including “wherein the shaft includes a plurality of cell holders, said plurality of cell holders being coupled to a corresponding plurality of membrane cells, wherein each membrane cell comprises a transparent, flexible membrane and a pointed sharp solid member, said flexible membrane and said pointed sharp solid member conjoined to enclose a cavity containing a second liquid of predetermined quantity and configured to expand at a predetermined frequency… wherein the plurality of ray guns are pre-programmed to emit sub atomic rays at the same pre-determined frequency towards the plurality of membrane cells, causing a unidirectional rotational motion of the shaft owing to expansion of the second liquid contained within the cavities of the membrane cells at regular intervals such that each membrane cell is fired at by a plurality of ray guns in consecutive rapid succession” is not disclosed or rendered obvious over the art of record.
The closest prior art of record is Donatelli et al. US 3,495,406, which discloses laser energized power plants, including the Figs. 4-5 embodiment having a rotary member 42 with vanes 45 which are impelled by laser beam energy 17 from laser generator 18, and the Figs. 6-7 embodiment having a rotary member 51 with gas pockets 53 with jet-like outlets such that gas heated in the pockets by the laser beam escapes through the outlets to produce rotation. 
Other references of note include Queyron FR 2352964, which discloses a rotary engine having a rotor 2 in a casing 1 with pockets 3 filled with water, and a laser emitter 4 that produces shock waves in the rotor pockets to rotate the rotor; and Yang et al. US 3,798,896, which discloses an actuator comprising a transparent window panel 28 having a metallic film 30 coated on an interior surface thereof to be vaporized in response to an incident pulse of laser energy 32 and thereby produce a pressure or shock wave that drives a piston 14 in reciprocating motion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        01/04/2021

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Tuesday, January 5, 2021